UNITED STATES BANKRUPTCY COURT PEED
MIDDLE DISTRICT OF TENNESSEE
NASHVILLE DIVISION 2NISDEC -6 PM 1:59

 

 

In re )
)
AARON BRANSON, ) Case No. 3:19-BK-05112
) Chapter 7
Debtor. ) Judge Harrison
)
AARON WELLS,
JESSICA WELLS
Plaintiffs, )
)
v. ) Adversary No. 3:19-ap-90182
)
AARON BRANSON, )
)
Defendant. )
)

 

AMENDED MOTION FOR ENTRY OF DEFAULT JUDGMENT

Plaintiffs, Aaron Wells and Jessica Wells, move this Court for entry of a default judgement
against the Defendant, Aaron Branson, and would show:

1. The Adversary Compliant No. 3:19-ap-90182 was filed with the Court on
September 25, 2019.

2. In this Adversary Compliant, Plaintiffs presented a number of facts demonstrating
the fraudulent acts by the Defendant, Aaron Branson, that led to the Plaintiffs debt listed within
Case No. 3:19-BK-05112. The facts are described in detail within the Adversary Compliant

and the Exhibits are included here for ease of reference. The most notable exhibit is Exhibit 4,
which lists the Defendant, Aaron Branson, admissions to the fraudulent acts he committed in

securing the Plaintiffs debt.
3. The summons was signed/issued by Judge Harrison on September 26, 2019.

4. Service was made by summons in accordance with Federal Rule of Bankruptcy
Procedure 7004 on the Defendant by serving by mailed postage prepaid to Aaron Branson at

4405 Maximillion Circle, Murfreesboro, TN 37128 on October 3, 2019.
5. The Certificate of Service was filed with the Court on October 3, 2019.
6. No extension of time was sought by the Defendant.

7. Defendant has failed to file a responsive pleading or motion to the Complaint within
30 days from the date of issuance.

8. Plaintiffs submitted a written request for Entry of Default to the Court for this
Compliant, and said request was entered into the docket on November 20, 2019.

9. Due to the Defendant’s social security number and date of birth not provided to
Plaintiffs, Plaintiffs cannot determine definitively that the Defendant is not actively serving in
the military. The Plaintiffs relied on Defendant’s response to Part 5, Question 15 in Form 101
in which Defendant did not mark the box stating Defendant was active duty military to surmise
the Defendant is not active military status.

10. Due to the Defendant’s date of birth not made available to Plaintiffs, Plaintiffs
relied on Defendant’s responses to Form 106Sum to conclude the defendant is not an infant.

11. Based on the Defendant’s signatures throughout the bankruptcy petition filed under
Case No. 3:19-BK-05112 wherein the Defendant attested he completed the bankruptcy petition
on his own volition combined with the Defendant not marking the boxes for Incapacity and
Disability within Part 5, Question 15 in Form 101, Plaintiffs conclude the Defendant is not
mentally incompetent.

12. | Wherefore, Plaintiffs seek a default judgment against the Defendant as a result of
the failure to respond.

Dated: December 5, 2019.

Kia We vance. Lelh
Lou Ul esa ell.
HW Sitetin cf A Sweet hase CA.
Franklin W 37060 Fawklie TN S70l 4
EXHIBIT 1
QUICKEN CLEAN SERVICES LLC 4405 Invoice No. 010720194

Maximillian Circle MURFREESBORO TWN 37128
616 617-9478

 

 

Customer j

Name Aaron Wells ; i UTS
Address 441 Sweethaven Ct

City Franklin State TN ZIP 37068
Phone

 

Deseription i Unit Price
Paint Intesior walls and tim $ 2,300,00

3.25 wood floors and stairs § 6,100.00

 

Framing, spray insulation, drywall, trim package, bam doat § 26,900.00

ss Fess: z os se
Electrical outlets, lighting, ceiling fans

 

 

 

 

 

 

Sub Total 40,400.00

Payment | Select One... 17.00%

Comments TOTAL 40,400.00
Name

cc#
Expires.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Progress Payments Will Be Arranged For Work Begins.

 

 

 

 

 

 
Scope of Work

Quicken Clean Services LLC

Start date: 1-18-2019
Stages of work: 2

Stage 1 ( framing, electrical, insulation, hvac modifications, )

Stage 2 (trim package, barn door, carpet, ceiling fans, }
Payments: 50 % upfront and 50 % at the end.
Customer name and Address:

Aaron & Jessica Wells

111 Sweethaven Ct.

Franklin Tn

Business address:

4405 Maximilllon Circle

Murfreesboro Tn 37128

G.C. Signature

Aaron Branson

Giatatoo—

 
EXHIBIT 2
Exhibit Images of check made out by the Wells to Quicken Clean Services LLC, and subsequent deposit
by Aaron Branson at First Bank.

 

 

 

 

Check # 2424 we
Sf Beat
Check Number 2824
Account Hunber 22529758
Posted Date Jan 22, 2019
Amaunt (316.000.00)
Ems Ais bret
JESSICA L WELLS 2824
HEE liga 4,

   

bere (Yun, A Sarylces LEC 1S My, ov0

 

 

 

 

 

Check #2424 |
Check Number 2424
Account Rumliar 2252076
Posted Data Jan 22, 2018
Armaunt ($18,600.00)
Save this image
“

Praia 334 201901448 ” :

“af Tupiytt «

    

 

 

 

 

 

 
EXHIBIT 3
Exhibit. Written communication from Mr. Branson d/b/a Quicken Clean Services LLC stating to the
Wells that they will receive their $16,000 deposit in full.

 

 

 

 

 
EXHIBIT 4
 

 

  

 

JUEpUayac] Ioy Aotaony
é RHEE
Pourey_ Loy mmemnpe TLE ME g79g5 5 Fan
- wae tesa "a *xSb5
Bae NE ¢ way ie wYrTOy

i: jo pee F smal,

WO papuenwics =
Se pamnoexs ple ponsst se Aep aumes puey 0} sUIeD ?

 

 

yOSTY «.
a
yosoy
yasoy : E

 

 

 

“Burpymg ymog Awo| proysorpmy op Jo

S0e WOON :

 

 

 

 

  

 

 

wt ACV 00:6 Vv 4
bi ei WAM 218 |
bio te ba 0 ‘ POSS] 2

WTO Andoq :

WWI ra

WYaTO * a) ai ;

“AID SNOISSSS “IVUSNSED 40 LHNGS 2
LNVHHVM “AIO ?

qWepusyod i

    

oS

   

  

 

Xe, a[2IAzTD_uo [pgwrxeg SOKR
“Co % DIT santaAaag 312 yo
. Be i ae uosueig Worry
so eS aesseuuey “UTTYUeA
a &\ a PTAs

"JD USACYISOMS EIT
STTOPM BOTSSar ¥ Wo aey

INO3ZE

 

Pa 0 PREF

 

remy nee

 

(OBYP-POP-G1Y) HULUNIUBUUY PUN By

 

“spor Amdaqy
0%

 

Jo dep am SILL

“aU a10}aq peqliosqns pur 0} WIOMS

 

‘Jatjaq Aur ZO js9q Guy 07 JYSnos Joyor ouy

0} popyue Ajsnf cue 7 yet pue souemmu0d 0} jnoge
ure [ YOM Woyoe aq] Jo ssuadxe sty} re9q 0} alge
jou ure | ‘Ayzaaod Att 0} SULMO JeU] puR SassouUay, JO
DVIS IYI JO Wapisol e ure Jj Jey] IwoMs Apuemajos op
€ T

 

 

-aaey ABuI NOL
wonde[go 10 osasyap Aue jaasse pue Ipeo repun ywMosN8
aqy Auap Ajyje1o pue ayep Spueey poypeyos ay) wo un09
wr reodde Ae nod ‘aaneulorye au} Ul “pons Useq savy nos

" YO JOT FMOMTe orp ao nos SurATap JOomajeys WoMS

B OY IsNUT Nod WaT “Msare] [AIO SITY 01 ssaTjOOLIOD Jo
qAepyge Ue porpoepe sey quese s,yHureyd 30 pyre ony Fy
> INVONGDI9C OF FOLLON

(LOT-S-PZ) .

“IOAMR] B JO JaSTMO OT Ya9s 0}
ysis ABUL OA Yt os10I0X9 0} MOY JO Wqsn uoyduexe mos
puejsiopUN JOU Op NOA J] Woy] JaacoaI 0} 1411 at sary
pmnom nok peztes oq sway osoyy yo Aue pmnoyg “syoog
Jooyos pue ‘ofgrg Ayruey ouy ‘syrenrod Ayrorey qorxedde
yons ureyu0s 0) Atessooau sojoujdaoal toyjo 10 syuny pus
Ayruey mof pue yasmod oy (Barjojo) aredde Sauream
Atessaooul Jo suey epnyoul aseqy ‘paysiy aq 0} past jou op
pue wey Aq idoexe Ayreorjemoyne aye surayl ure}i99 “1sy]

- at Jo aunyy oj loud ponssr yuaunysmes Jo woynsoxe Ate :

0} S¥ 2aNDaT{S 9q JOU IM W ‘Teuy sew0;eq yaswuspal om
SiOJoq Poly sk 1 ssoyum “IoAamoy ‘Aressaoew se sayyeorT}

nod Sq pasueyp oq Avni pue samy Aue ye papy aq Aeurysty *
SUL, “UNOS oy} JO Wys]O aip atm yduraxe sv WVpS 07 YSIM

NOA sWozl sy] JO “Yeo LOpUN ISI] USA & OT Isnt NOA
duraxe se Kpadoid uneyo 0} ysis nOA pur MONE siqy WI NOA
ysUlese paioqua oq prnoys juowdpnle J] yUoMMpnl e Aystyes
0] SINZIes Jo uoYNexa Woy UoYdulexe Ajrodoid yeuosisd
(00°000°O1$) 2Nop puesnom ws} v sapraoid me] sassouUay,

“(S)INVONGIAG GL OL

HOLLON

 

 

temo an,

 

Wary SuUEssay hl gu eppmy

“0 Si” yo Xep

ye Leow ST JSAIVZAE

  

"’ otf Parsps0 “%
quam3pnt 350 J “ansst LEU WOHDIAXY YINpAL 103 “Ms JO ys0d pure Seyop

 

 

 

 

 

L

CO> GOO SF $aey

LAAG/As 1d OT) wurese Lasafia1a yo 10y yrawSpar
“27” ssa uo ssruisig quawraasy
SpNVIsOLY 0} ANTE Y Ssratsigy (eXL

 

aorpaleld jaoULA F1AS-dONy

Wneeg / 24q quomdpng
INGWOaoL

ve ana DAOC, AMOR

 

 

 

TAIN SUOISSeg [BIOUaD Jo LINOD Jo WaT “VNMUVH YVSSTIAIN
° bl MADD jo dep 1c aug] STYY,
SIETOK xepay

00°000'Sz$

 

seheuep yees syytqutretad

 

 

"SsSueoTT SsxoRoeAUOD e YNoYyRTm
oc” “900° GZ$ FO sseoxe ut sqoafoad

 

suhdepaobed pue butpptq *Burjzonb

 

3sutTebe uot epora pue

 

. JO SAIUOO Uo TPONA TSU yo YIeSay~ 103

 

STIOM eotssaer F UoATey 44 Wsnosq

HOYNdE PAID BOUT JaMSHE 0} Atay, pur nag? “Wy BBi6 Td
=6

619” ysaeyy 4° Aep

UazL 94} WO AyAMO-) pres ul pMOD pres yo

SMIOO.HANOD 34) 1 PRY aq oO] ‘vassonUay, ‘AyuNOD paopreyNy

JO [IAI SUOISsag [eIBUED JO 3.4N07) 943 a10J0q avadde oO
' OTT sartaas¢s ueseyo usyotnd

v/q/p uosueag uozey mms

AUNeY Pue snoexg 07 480 Nye] Auy OF

prloyroyNy_Jo Ajun0<) ‘sassauuay, Jo 3yeIS

ANVEYVM THAI
EXHIBIT 5
 

 

 

 

Honorable Howard Wilson, Chancellor
Final Hearing Scheduled: Tuesday, August 20, 2019, @ 9:00 a.m.

IN THE CIRCUIT COURT FOR RUTHERFORD COUNTY, TENNESSEE

AT MURFREESBORO
AARON and JESSICA WELLS, ) Fy Ep
) 0
Plaintiffs ) < "6H
’ ) ali ga a yy
vs. ) No. 75594 SE
} OF ee
AARON BRANSON d/b/a QUICKEN)
CLEAN SERVICES LLC )
)
Defendant. }
)

 

ORDER

 

This cause came before the court on the 26 day of July 2019, upon the following
motions of the plaintiff; Motion to Compel Production of Discovery; Motion to Deem Admitted;
and Motion for Default or in the Alternative to Set for Trial on a Date Certain, It appears from the
record that the defendant, Aaron Branson, was properly and timely served with the motions but
failed to appear on first call and one hour later on the second call of the docket. Further, no attorney
has filed a notice of appearance or otherwise entered an appearance on behalf of defendant even
though he was previously given more time to obtain counsel. Upon the motions, statements of
~ counsel for the plaintiff, and the entire record in this cause;

IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that:

A. The Motion to Compel Production of Discovery is well taken and the
defendant is hereby ordered to answer the propounded interrogatories and produce the documents
that were requested by plaintiffs, within 10 days of July 26, 2019.

Page 1 of 4
B. The Motion to Deem Admitted is well taken therefore the following
statements are hereby deemed admitted by the defendant, Aaron Branson d/b/a Quicken Clean
Services LLC, and may be used at the trial of this cause as evidence in plaintiffs’ case in chief:

1. Admit that you did not possess a general contractor’s license with the State of Tennessee
when you quoted the. $40,400.00 construction job to Aaron and Jessica Wells on January
7, 2019. ,

RESPONSE: ADMITTED

2, Aduit that you did not possess any type of license with the State of Tennessee when you
quoted the $40,400.00 construction job to Aaron and Jessica Wells on January 7, 2019.

RESPONSE: ADMITTED

3. Admit that you did not possess any type of license with the State of Tennessee when you
entered into the construction agreement with Aaron and Jessica Wells at a total cost of
$32,000.00 and when Mr. and Mrs. Wells paid you the sum of $16,000.00.

RESPONSE: ADMITTED

4, Admit that Quicken Clean Services LLC was not incorporated on January 7, 2019, with
the State of Tennessee.

RESPONSE: ADMITTED

5. Admit that Quicken Clean Services LLC has never been incorporated with the State of
Tennessee,

RESPONSE: ADMITTED

6. Admit that plaintiffs paid you the sum of $16,000.00 toward a total cost of $32,000.00 to

perform construction work on their home.

RESPONSE; ADMITTED

7. Admit that you signed the “Scope of Work” document as G.C. meaning General
Contractor.

RESPONSE: ADMITTED

8. Admit that you texted Mr. Wells the following: “Good morning You will receive $16,000
back! Yesterday we decided to give you all the money back since we didn’t deliver! I will
bring you the check Friday evening or Saturday Thx”,

' RESPONSE: ADMITTED

Page 2 of 4
9, Admit that as of the date you are answering these admissions you have not paid Mr. and
Mrs. Wells back the sum of $16,000.00.

RESPONSE: ADMITTED

C. As to the Motion for Default or in the Alternative to Set for Trial on a Date
Certain, the Court determined that a motion for default under Rule 55 of the Tennessee Rules of
Civil Procedure is not appropriate in this case where the defendant did properly appeal the case
from a general sessions judgment; however, the Court determined it appropriate to set this case for
final hearing on a date certain and absent extraordinary circumstances the defendant shall not be
allowed any further continuances to obtain new counsel or otherwise delay his defense of the case.
Therefore, this case is hereby set for final hearing on Tuesday the 20¢ day of August 2019,
beginning at 9:00 a.m. before the Honorable Howard Wilson, Chancellor, in Courtroom 5D
of the Rutherford County Judicial Center, 116 West Lytle Street, Murfreesboro, Tennessee
37130. This case is expected to take two (2) hours of court time for final hearing.

ENTERED this @! ‘day of __ Auus7~ 2019.

ZZ

Howard Wilson, Chancellor

APPROVED FOR ENTRY:

Om). do only l

y D. Beasley, BPR #016591
Attorney for Plaintiffs
112 South Maple Street
Murfreesboro, TN 37130
(615) 893-1331
(615) 893-2000 Fax

gary@kidwellsouthbeasley.com

Page 3 of 4
CERTIFICATE OF SERVICE

 

The undersigned hereby certifies that a true copy of the foregoing has been sent via
U.S. MAIL to:

Defendant, Aaron Branson
4405 Maximillion Circle
Murfreesboro, TN 37128-4280

this 30" day of July 2019,
Gary D. Beasley

PLEASE TAKE NOTICE THAT A FINAL HEARING IN THIS CASE IS HEREBY
SCHEDULED BEFORE THE HONORABLE HOWARD WILSON, CHANCELLOR, IN
COURTROOM 5D OF THE RUTHERFORD COUNTY JUDICIAL CENTER, 116 WEST
LYTLE STREET, MURFREESBORO, TENNESSEE 37130, ON TUESDAY, THE 207!
DAY OF AUGUST 2019, BEGINNING AT 9:00 A.M.

Page 4 of 4
UNITED STATES BANKRUPTCY COURT
MIDDLE DISTRICT OF TENNESSEE

 

 

NASHVILLE DIVISION
In re )
)
AARON BRANSON, ) Case No. 3:19-BK-05112
) Chapter 7
Debtor. ) Judge Harrison
)
AARON WELLS,
JESSICA WELLS
Plaintiffs, )
)
Vv. ) Adversary No. 3:19-ap-90182
)
AARON BRANSON, )
)
Defendant. )
)
CERTIFICATE OF MAILING

 

[hereby certify a true copy of the Notice of Amended Motion for Entry of Default
Judgment was mailed postage prepaid to the parties listed below on 12/5/2019.

Aaron Branson
4405 Maximillion Circle
Murfreesboro TN 37128

U.S. Bankruptcy Court
Middle District of Tennessee
701 Broadway

Room 170

Nashville TN 37203
Dated: December 5", 2019.

Newer W/Lls
| a
LM Sweethater_ CF

Fruntln FW 37065

dessic Oa Lyle
UNITED STATES BANKRUPTCY COURT
MIDDLE DISTRICT OF TENNESSEE
NASHVILLE DIVISION

 

In re )
)
AARON BRANSON, ) Case No. 3:19-BK-05112
) Chapter 7
Debtor. ) Judge Harrison
)
AARON WELLS,
JESSICA WELLS
Plaintiffs, )
)
v. ) Adversary No. 3:19-ap-90182
)
AARON BRANSON, )
)
Defendant. )
)

 

 

THE DEADLINE FOR FILING A TIMELY RESPONSE IS: DECEMBER 28", 2019

IF A RESPONSE IS TIMELY FILED, THE HEARING WILL BE: JANUARY 14", 9:00 AM
CST, U.S. BANKRUPTCY COURT, MIDDLE DISTRICT OF TENNESSEE, 701 BROADWAY,
COURT ROOM 3

 

NOTICE OF AMENDED MOTION FOR ENTRY OF DEFAULT JUDGMENT

Plaintiffs, Aaron Wells and Jessica Wells, have asked the court for the following relief:
1. Per 11 U.S. Code Section 523(a), Plaintiffs ask the Court to rule the debt listed on Form
106E/F, Part 2, Question 4.1 in Case No. 3:19-BK-05112 as non-dischargeable.

2. The Plaintiffs awarded judgment of $19,400, which is the sum of:

a $16,000 the Defendant, Aaron Branson, deposited for work he fraudulently
contracted to do for the Plaintiffs and which he said he would repay the Plaintiffs.

b $2,000 for the Plaintiffs legal expenses to Mr. Gary Beasley, BPR #016581 to
pursue the Defendant in Rutherford County General Sessions and Circuit Court.

c $1,400 in interest incurred by the Plaintiffs for the loan taken out by the Plaintiffs
to cover the funds stolen by the Defendant, Mr. Branson.

3. The Plaintiffs awarded judgment of punitive damages totaling $10,000 for the time out of
work, time to complete necessary legal documentation, and stress incurred by Plaintiffs to pursue
Adversarial Compliant No. 3:19-ap-90182.

4. The Plaintiffs awarded any assets of the Defendant uncovered through the course of

discovery associated with Case No. 3:19-BK-05112, up to the award amounts requested above.

YOUR RIGHTS MAY BE AFFECTED. If you do not want the court to grant the attached
motion by entering the attached order, or if you want the court to consider your views on the motion,

then on or before the response date stated above, you or your attorney must:

1. File with the court your response or objection explaining your position. Please note: the
Bankruptcy Court for the Middle District of Tennessee requires electronic filing. Any response or

objection you wish to file must be submitted electronically. To file electronically, you or your
attorney must go to the court website and follow the instructions at:

<https://ecf.tnmb.uscourts.gov>.

If you need assistance with Electronic Filing you may call the Bankruptcy Court at (615) 736-

5584. You may also visit the Bankruptcy Court in person at: 701 Broadway, 1 Floor, Nashville,

TN (Monday — Friday, 8:00 A.M. — 4:00 P.M.).

2. Your response must state the deadline for filing responses, the date of the scheduled hearing and

the motion to which you are responding.

If your response is filed before the deadline stated above, the hearing will be held at the time and place
indicated above. THERE WILL BE NO FURTHER NOTICE OF THE HEARING DATE. You may

check whether a timely response has been filed by viewing the case on the court’s website at

<https://ecf.tnmb.uscourts.gov>.

Ifyou or your attorney does not take these steps, the court may decide that you do not oppose the relief

sought in the motion and may enter the attached order granting that relief.

Dated: December 5, 2019

Baar ble vssice xls

Lie. ible QQ\yrsue Well
Ul Suectraur ot W yds A ee cL
Frontlin gr 270649 Proathie WW DS 1044
UNITED STATES BANKRUPTCY COURT
MIDDLE DISTRICT OF TENNESSEE

 

 

NASHVILLE DIVISION
In re )
)
AARON BRANSON, ) Case No. 3:19-BK-05112
) Chapter 7
Debtor. ) Judge Harrison
)
AARON WELLS,
JESSICA WELLS
Plaintiffs, )
)
Vv. ) Adversary No. 3:19-ap-90182
)
AARON BRANSON, )
)
Defendant. )
)
CERTIFICATE OF MAILING

 

I hereby certify a true copy of the Notice of Amended Motion For Entry Of Default
Judgment was mailed postage prepaid to the parties listed below on 12/5/2019.

Aaron Branson
4405 Maximillion Circle
Murfreesboro TN 37128

U.S. Bankruptcy Court
Middle District of Tennessee
701 Broadway

Room 170

Nashville TN 37203
Dated: December 5", 2019.

ber Iblis

Noun _ hdl

Ll Swee lato C 6

Frunfilin TW 3264

o)

OSS ells

A tl
Hi Syuect have. Col

Franklin TN D2 O& 4
UNITED STATES BANKRUPTCY COURT
MIDDLE DISTRICT OF TENNESSEE

 

NASHVILLE DIVISION
In re )
)
AARON BRANSON, ) Case No. 3:19-BK-05112
) Chapter 7
Debtor. ) Judge Harrison
)
AARON WELLS,
JESSICA WELLS
Plaintiffs, )
)
Vv. ) Adversary No. 3:19-ap-90182
)
AARON BRANSON, )
)
Defendant. )
)

 

PROPOSED JUDGMENT ORDER

Plaintiffs, Aaron Wells and Jessica Wells, move this Court for default judgment against the

Defendant, Aaron Branson.

Plaintiffs served the summons issued by Judge Harrison on September 26" for Adversary
Compliant No. 3:19-ap-90182 on Defendant, Aaron Branson, on October 3, 2019 by mailed postage

prepaid. The Defendant, Aaron Branson, did not respond within the 30-day allotted response window
nor did the Defendant participate in preparing the Pretrial Conference document nor did the Defendant

attend the Pretrial Conference on December 4", 2019.

Based on the Defendant not responding to the summons, Plaintiffs filed an Amended Motion for
Entry of Default Judgment. This Motion of Default Judgment was served by mailed postage prepaid on
December 5", 2019, to the parties listed below and the Defendant has not responded per local rule 9013-

1. Therefore, Plaintiffs are entering a proposed default judgment order consisting of the following terms:

1. Per 11 U.S. Code Section 523(a), Plaintiffs ask the Court to rule the debt listed on Form
106E/F, Part 2, Question 4.1 in Case No. 3:19-BK-05112 as non-dischargeable.
2. The Plaintiffs awarded judgment of $19,400, which is the sum of:
a $16,000 the Defendant, Aaron Branson, deposited for work he fraudulently
contracted to do for the Plaintiffs and which he said he would repay the Plaintiffs (see
Exhibits 1 --3 and Admissions in Exhibit 5).
b $2,000 for the Plaintiffs legal expenses to Mr. Gary Beasley, BPR #016581 to
pursue the Defendant in Rutherford County General Sessions and Circuit Court.
c $1,400 in interest incurred by the Plaintiffs for the loan taken out by the Plaintiffs
to cover the funds stolen by the Defendant, Mr. Branson.
d Note that the Plaintiffs are not pursuing the full default judgment awarded by the
Rutherford County General Sessions Court (Exhibit 4).
3. The Plaintiffs awarded judgment of punitive damages totaling $10,000 for the time out of
work, time to complete necessary legal documentation, and stress incurred by Plaintiffs to pursue
Adversarial Compliant No. 3:19-ap-90182. Additionally, Plaintiffs have had to secure additional

funding and a new contractor to complete the home remodeling project.
4. The Plaintiffs awarded any assets of the Defendant uncovered through the course of

discovery associated with Case No. 3:19-BK-05112, up to the award amounts requested above.

Dated: December 5, 2019.

fora bbls

Hon. 1

Wl Sweet aver _ eT

Franklin Tote)

Aaron Branson
4405 Maximillion Circle
Murfreesboro TN 37128

U.S. Bankruptcy Court
Middle District of Tennessee
701 Broadway

Room 170

Nashville TN 37203

Aecs (Me lel Is

()
Seether CH,
“ranked on “TN S106 49
EXHIBIT 1
QUICKEN CLEAN SERVICES LLC 4405

Maximitlian Circle MURFREESBORO TN 37128
615 617-9476

 

Customer ]
Name Aaron Wells
Address 111 Sweethavan Ct

City Franklin Siale TN ZIP 37068
Phone

Invoice No, 010720194

Date

 

 

Paint interior walls and tim
3.25 waod floors and stairs

i_Unit Price

 

$ 2,300.00
$ 6,190.00

 

Oty } Description
4
1
4

Fi spray insulation, di
2 Be snes DoS CAN

Electrical outlets, fighting, celling fans

$ 3,100.00

 

 

 

 

 

 

 

Payment { Select One...

Comments
Name

 

 

Sub Total

40,400,060

 

17.00%

 

 

 

TOTAL

 

40,406.00

 

 

CC#
Expires

 

 

 

 

 

 

Progress Payments Will Be Arranged For Work Begins.

 

 

 

 

 
Scope of Work
Quicken Clean Services LLC

Start date: 1-18-2019
Stages of work: 2

Stage 17 ( framing, electrical, insulation, hvac modifications, }

Stage 2 (trim package, barn door, carpet, ceiling fans, )
Payments: 50 % upfront and 50 % at the end
Customer name and Address:

Aaron & Jassica Wells

111 Sweethaven Ct.

Franklin Th

Business address:

4405 Maximillion Circle

Murfreesboro Tn 37128

G.C, Signature

Aaron Branson

horrtote—

 
EXHIBIT 2
Exhibit Images of check made out by the Wells to Quicken Clean Services LLC, and subsequent deposit
by Aaron Branson at First Bank.

 

 

 

 

Gheck # 2424 wee
bead
Gheck Humber 2424
Account umber 22529756
Pested Dae Jan 22,2019
Antount (316,000.00)
Fas is brag
JESSICA L WELIS 2424
AARON RWALLS. ieee
A SHERIHAVEN Ce } [igen 4,
nore yt Chan Sart tees LE | Mh, owe
| Ss bikie pad Ogee Deon HO Bp
Si Bee .

 

Bhp szemamermn
too

ABESEQ7Ste 2U7K

 

 

 

 

 

 

Check # 2424
ee — rte nee weeceemnners mn eiveee ne name om cra ee
Ghuck Nunter 2ae4
Acsount Humber 2ebegrse
Pasted Data danez. 205
Amaunt 4S 16.060.0%13
Save. dne image

 

Hae S1< 01801 4a

    

 

 

 

 

 

 

 

 
EXHIBIT 3
Exhibit. Written communication from Mr. Branson d/b/a Quicken Clean Services LLC stating to the
Wells that they will receive their $16,000 deposit in full.

 

 

 

 

 
EXHIBIT 4
 

quepusyac] loy Aswan y

   

Faure] _ Loy Aow0j7~O

smu,

aa SerowrrTy Ve VOB
VP PIPPI VIG)

Wo papuemios :
se pamooxe ple ponsst se AEP OWES purT Oo} UTE)

 

 

 

 

 

 

 

    

 

 

 

 

yOSIY |
yy
qosay y
yasay i
Buprmg yn0g Armmog proyzoypMy 1p Jo z
i
tO a ‘
my Wb WS
pre en Ws |
bre Te WV pete
OTD Andaqy :
MYz10 “TIYYVH VSS .
"IIAID SNOISSSS ‘IWYANAD AO LHNnoOS z
LANVOYVM WAID ‘
Juepuayac] ‘
i ¥
“ X E
\ 2. SZILE NL “orogssearz ny
Ss Ne STOATD_wotyTyturxe
Z x ont are Behe ee
sessouuag Pur Tyueng

“4D UBsARUASSAS Et
STTPM BOTSS3ELC FR HO Le

! ~ THOSE

 

ENB A GK 28h a

 

Tt
Le

 

(O8PY-76Y-G1y) HULVNIWHUUD VU pg

 

“pop Amdaq
0Z

 

Jo hep amy SEL,

‘oll a10joq paquiosqns pue 0} WIOMS

 

‘JaTjoq Awa Jo }s9q oy 0} FOUBnOs Jouysr ony

0} popyue Ansnl ore } yery pue aouammos a) jneqe
ume [ Yor. Wonoe oq] Jo asusdxoe op iwoq 0) a[qe
you te 7 ‘Ayiaaod Aur 02 JuLMO Jeu] PUB dassouUay Jo
Q1B1G SY} JO JUSpisel e UE J JEN} FeoMs ATUMMATOSs OP
¢ ‘I

 

 

~aany Avur nos
uonssligo 10 ostayap Aue jiasse pue wyeo Jepun yumosoe
aq] Auep -Ayyezo pus oyep Spiesy paynpeyos aq} wo ym00

ur seodde Seu nod ‘eaneuioye oy} Ul pons Ueeq savy Nod -
- YOUM OF yuMOUTE om oMO NOA SMAMAp JUoWIA}NIs WIOMS

B O19 ISNUE TOA UTR “YWNSAR] [LATO Sp) 0) Ssam;OaLIOD Jo
yARpyye Ue poyoepe sey yuese s,WHured 10 Yuoreyd ow jy
+ INVONGAIGGC OL FOLLON

(LOTE-S*P7Z) -°

TOAMET B JO JOSTMOD A1]} 998 0}
ysl ABUL TOA 4 Os19I0X9 0} MOY Jo WqsU ONduMexs mos
puEisopum jou Op Nod Jj “Wloy} JaA0dar 0} INSU oy BAeq
PROM NOs poztes 9q suaot osoqy Jo Aue prnoyg “syOog
Jooyps pue ‘orqrg Ary ong ‘sjreniod Ayrurey ‘Joredde
Yous UteyToo 07 Aressaoan sopou}dascal Jey}o 10 syuny) pus
Apeoney MOK pue Fasmo 10x (Zarpoys) jaredde Fuuwe3M

Alessaoatl Jo silayi opnjoul aseq) {paysi] oq 0} pas jou op .
pue savy Aq ydmoxe Ajeopemoye axe smoy ureyad sy 2 JO SLIUOIT UO TIT ATSUO SFO IE SA,
* ang Jo duny 0} Joud pensst yuourysmires Jo uoynosxe Aue i

0] se sANoaye aq JOU II HI feng seutooeg yuomspn{ aq) ©

alojeq Ps] SI #1 ssoyUM Toaemoy ‘Aressooow se Jeypee1og}
nok £q pa8ueyo aq Leu pue oun Aue ye pepy aq Aer ysty

BILL “HOD oy] JO HAsO oy} gM iduexos sv uNTBpO 0} YS =

no€ stdezl ati JO “Yeo Japun YSI] Den & s[y isned NOs
4duexe se Ayisdoid uneyo 0} sia NOX pUR HoQoe sry WA nO
jsuleSe paso;ua 9q pmnoys juomgpn('e yy yusmBpnl ve AJsyes
0} aINZIss 19 UOYNexXe Woy uonduexe Ayodoud peuosiad
(00°000‘01$) 2eflop puesnomp us} e sopraoid Mey oassouUaL,

“(S)INVONGIEC FHL OL

HOLLON

 

ee wet

 

HAE) Sunes peseus la7
eo Soe IVT
Sato 05 ——~ ye pcloguo sy sasoy

quam3pnl soy -anssy Laur WONHIeNY YINTAd 20) 4s Jo 4909 pure SreTop

   

jo dep

 

 

 

 

 

 

L
CO TOO SPs
(sag). oy) qsurede Lasaginaye 40} yroudpar
- SIA Yo su queuready
syrsasoL 0) ANY Sas PRE
aorpafeid yaonpis yras-to py

 

MER L 34q yuemipng
INGWOdoL

ee ,

 

 

 

 

yap Andag WW 0

 

HAI SMO}SAS [EON 30 LIMO JO HID ‘TmRAvA aN
pil" AAV] yo dep {ons
pay,

 

Smad 00°000'Sz$

 

sebeuep yoos syyryutetd

 

 

“@SUSOTT SAZOROeAUOD e BNOYRTA
00° 900’ GZ$ JO ssaoxa ut sqoaefoad

 

sufleyaobou pue 6utpptq “buryonb

? i

 

FsuTebe uot IeTOra pue

 

50}

 

STTO8M BoTssar yF uorey 44 WsnoNd
DONS JAD B UY J3MSHB 0} 0.134} PUL Day} ow WB se 3

eT

QIACT.
SUIOG.QANOD 34) 18 Pay oq 07) ‘vessauuey, ‘A4qunos) paoprwyNyY

 

Yo1ry qo dep

343 WO AFUNOZ) pres Ul JAUOD pres Jo

& JO [IAID snorsseg [eaeuesy JO 2.ANOD 3y] a20j0q 18adde a3
OTT S82TArAaS URPSTD usyotng

w/q/p uosuerig uozey Toms

AUMOY PUR 9INTaXy 0] WWOWO YATE] Auy oF

plopTIyNY_Jo 47uMN0-) ‘aassawUay, Jo aye

ANVEYWM TAD
EXHIBIT 5
 

 

 

 

Honorable Howard Wilson, Chancellor
Final Hearing Scheduled: Tuesday, August 20, 2019, @ 9:00 a.m,

IN THE CIRCUIT COURT FOR RUTHERFORD COUNTY, TENNESSEE
AT MURFREESBORO
AARON and JESSICA WELLS, yy E
Plaintiffs,
VS.

AARON BRANSON d/b/a QUICKEN
CLEAN SERVICES LLC

Defendant.

Nem! Nene” Nowe” Wager” Sieg’ Seger” “nen” “eee” “nee” “weet “eee”
2
-
3
on
eo
>
z
ea
oy SS
ze
g ae
Re, AS ,
in
3 &
2

 

ORDER

 

This cause came before the court on the 26" day of July 201 9, upon the following
motions of the plaintiff: Motion to Compel Production of Discovery; Motion to Deem Admitted;
and Motion for Default or in the Alternative to Set for Trial on a Date Certain. It appears from the
record that the defendant, Aaron Branson, was properly and timely served with the motions but
failed to appear on first call and one hour later on the second call of the docket. Further, no attomey
has filed a notice of appearance or otherwise entered an appearance on behalf of defendant even
though he was previously given more time to obtain counsel. Upon the motions, statements of
counsel for the plaintiff, and the entire record in this cause;

IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that:

A. The Motion to Compel Production of Discovery is well taken and the
defendant is hereby ordered to answer the propounded interrogatories and produce the documents
that were requested by plaintiffs, within 10 days of July 26, 2019.

Page 1 of 4
B. The Motion to Deem Admitted is well taken therefore the following
statements are hereby deemed admitted by the defendant, Aaron Branson d/b/a Quicken Clean
Services LLC, and may be used at the trial of this cause as evidence in plaintiffs’ case in chief:

1. Admit that you did not possess a general contractor’s license with the State of Tennessee
when you quoted the. $40,400.00 construction job to Aaron and Jessica Wells on January
7, 2019.

RESPONSE: ADMITTED

2. Admit that you did not possess any type of license with the State of Tennessee when you
quoted the $40,400.00 construction job to Aaron and Jessica Wells on January 7, 2019.

RESPONSE: ADMITTED

3. Admit that you did not possess any type of license with the State of Tennessee when you
entered into the construction agreement with Aaron and Jessica Wells at a total cost of
$32,000.00 and when Mr. and Mrs. Wells paid you the sum of $16,000.00.

RESPONSE: ADMITTED

4, Admit that Quicken Clean Services LLC was not incorporated on January 7, 2019, with

the State of Tennessee.

RESPONSE: ADMITTED

5. Admit that Quicken Clean Services LLC has never been incorporated with the State of
Tennessee,

RESPONSE: ADMITTED

6. Admit that plaintiffs paid you the sum of $16,000.00 toward a total cost of $32,000.00 to
perform construction work on their home.

RESPONSE: ADMITTED

7. Admit that you signed the “Scope of Work” document as G.C. meaning General
Contractor.

RESPONSE: ADMITTED

8. Admit that you texted Mr. Wells the following: “Good morning You will receive $1 6,000
back! Yesterday we decided to give you all the money back since we didn’t deliver! I will
bring you the check Friday evening or Saturday Thx”,

" RESPONSE: ADMITTED

Page 2 of 4
9, Admit that as of the date you are answering these admissions you have not paid Mr. and
Mrs. Wells back the sum of $16,000.00.

RESPONSE: ADMITTED

Cc. As ta the Motion for Default or in the Alternative to Set for Trial on a Date
Certain, the Court determined that a motion for default under Rule 55 of the Tennessee Rules of
Civil Procedure is not appropriate in this case where the defendant did properly appeal the case
from a general sessions judgment; however, the Court determined it appropriate to set this case for
final hearing on a date certain and absent extraordinary circumstances the defendant shall not be
allowed any further continuances to obtain new counsel or otherwise delay his defense of the case.
Therefore, this case is hereby set for final hearing on Tuesday the 20" day of August 2019,
beginning at 9:00 a.m. before the Honorable Howard Wilson, Chancellor, in Courtroom 5D
of the Rutherford County Judicial Center, 116 West Lytle Street, Murfreesboro, Tennessee
37130. This case is expected to take two (2) hours of court time for final hearing.

ENTERED this G'day of — Alupusy~ _ 2019.

ZZ

Howard Wilson, Chancellor

APPROVED FOR ENTRY:

A \).Bo onl |

y D. Beasley, BPR #016581
Attomey for Plaintiffs
112 South Maple Street
Murfreesboro, TN 37130
(615) 893-1331 -
(615) 893-2000 Fax

gary@kidwellsouthbeasley.com

Page 3 of 4
CERTIFICATE OF SERVICE

 

The undersigned hereby certifies that a true copy of the foregoing has been sent via
U.S. MAIL to:

Defendant, Aaron Branson
4405 Maximillion Circle
Murfreesboro, TN 37128-4280

this 30" day of July 2019.
Gary D. Beasley

PLEASE TAKE NOTICE THAT A FINAL HEARING IN THIS CASE IS HEREBY
SCHEDULED BEFORE THE HONORABLE HOWARD WILSON, CHANCELLOR, IN
COURTROOM SD OF THE RUTHERFORD COUNTY JUDICIAL CENTER, 116 WEST
LYTLE STREET, MURFREESBORO, TENNESSEE 37130, ON TUESDAY, THE 207
DAY OF AUGUST 2019, BEGINNING AT 9:00 A.M.

Page 4 of 4
UNITED STATES BANKRUPTCY COURT
MIDDLE DISTRICT OF TENNESSEE

 

 

NASHVILLE DIVISION
In re )
)
AARON BRANSON, ) Case No. 3:19-BK-05112
) Chapter 7
Debtor. ) Judge Harrison
)
AARON WELLS,
JESSICA WELLS
Plaintiffs, )
)
V. ) Adversary No. 3:19-ap-90182
)
AARON BRANSON, )
)
Defendant. )
)
CERTIFICATE OF MAILING

[hereby certify a true copy of the Proposed Judgment Order was mailed postage prepaid
to the parties listed below on 12/5/2019.

Aaron Branson
4405 Maximillion Circle
Murfreesboro TN 37128

U.S. Bankruptcy Court
Middle District of Tennessee
701 Broadway

Room 170

Nashville TN 37203
Dated: December 5", 2019.

Hw _whdls

Som nhl

UN snuechun Ct

Frentiin Fl ¥20649

Jess ex, Wells
on tt

\ut Seether CH.

 

Bak. TN Sauer
